Exhibit (d)(19)(F) JOHN HANCOCK FUNDS II AMENDMENT TO SUBADVISORY AGREEMENT AMENDMENT made as of this 25th day of March, 2011 to the Subadvisory Agreement dated April 28, 2006, as amended (the “Agreement”), between John Hancock Investment Management Services, LLC, a Delaware limited liability company (the “Adviser”), and John Hancock Asset Management a division of Manulife Asset Management (US) LLC (formerly, MFC Global Investment Management (U.S.), LLC, a Delaware limited liability company (the “Subadviser”). In consideration of the mutual covenants contained herein, the parties agree as follows: 1.
